Citation Nr: 1634075	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-37 314	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1.  Entitlement to service connection for low back disability, diagnosed as degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for psychiatric disability, diagnosed as adjustment disorder with depressed mood, posttraumatic stress disorder (PTSD), and other specified trauma- or stressor-related disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to March 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Hartford, Connecticut RO.  In June 2016, a Central Office hearing was held in Washington, DC before the undersigned; a transcript is in the record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has been raised by the record (at the June 2016 Central Office hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed degenerative arthritis of the lumbar spine began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed adjustment disorder with depressed mood, PTSD, and other specified trauma- or stressor-related disorder began in service and have persisted since that time.

3.  It is reasonably shown that the Veteran's current bilateral hearing loss began in service and has persisted since that time.


CONCLUSIONS OF LAW

1.  Service connection for low back disability, diagnosed as degenerative arthritis of the lumbar spine, is warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).

2.  Service connection for psychiatric disability, diagnosed as adjustment disorder with depressed mood, PTSD, and other specified trauma- or stressor-related disorder, is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

3.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service.

Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis and sensorineural hearing loss) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for arthritis and sensorineural hearing loss).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis, sensorineural hearing loss, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Low Back Disability

In this case, the Veteran states that he currently suffers from low back disability as a result of the daily strain of performing his military duties, which consisted of repairing construction equipment, carrying a heavy toolbox, and operating heavy tools.  His DD Form 214 confirms that his Military Occupational Specialty (MOS) in the Army was Construction Equipment Repairer.  He states that he has suffered from low back pain ever since his military service.

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment pertaining to his low back.  However, such records do contain findings that support his reports of heavy lifting in service.  Specifically, it was noted in June 1980 that he had a thrombosed hemorrhoid; in April 1981, he was assessed with a left inguinal strain after doing heavy lifting; and in February 1983, he was assessed with an abdominal hernia.  He did not undergo a service separation examination.

The post-service medical evidence of record includes a December 2010 VA treatment record which noted his reports of back pain (after someone pushed him during an altercation at work three weeks prior).  A February 2012 VA treatment record noted his report of carrying a heavy toolbox in service which caused back pain, and that this back pain had continued to the present day and was increasing.  An August 2012 VA treatment record noted his report of performing "back breaking" work while performing his MOS duties in service, that he had hurt his back in 1982 while working on the heavy equipment, and that he had also strained himself in service which caused him to have a hernia on the left side as well as hemorrhoid surgery.

On July 2014 VA spine examination, the Veteran was diagnosed with degenerative arthritis of the lumbar spine (noted to be based upon 2012 x-rays).  The Veteran stated that he began to have back pain in service while performing his MOS duties and after lifting, and that he had had progressive back pain after leaving service.  [The July 2014 VA examiner was not asked to provide - and therefore did not render -a nexus opinion regarding any relationship between the Veteran's low back disability and his military service.]

At his June 2016 hearing, the Veteran testified that he injured his back in service as a construction repairman while carrying around a heavy toolbox and working with large heavy tools, and that he initially injured his back while working on a "bucket loader."  He also testified that his low back pain had been continuous since service and had gotten progressively worse after service.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from low back disability ever since service.  See 38 C.F.R. § 3.303(b).  His statements with regard to suffering in-service back injury are supported by his MOS and the findings noted in the service treatment records which indicate heavy lifting, and his consistent reports of ongoing low back pain ever since his in-service injuries are considered forthright and credible.  The medical evidence of record documents that, since his military service, he has been treated for low back pain from degenerative arthritis of the lumbar spine.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed degenerative arthritis of the lumbar spine began in service and has persisted since that time.  Accordingly, service connection for low back disability, diagnosed as degenerative arthritis of the lumbar spine, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for low back disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection - Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident, such as: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes following the claimed assault (including a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).  38 C.F.R. § 3.304(f)(5).

In this case, the Veteran states that he currently suffers from psychiatric disability as a result of experiencing sexual assault and harassment in service.  He describes that, while stationed at Fort Hood, two older soldiers tried to grope him and touch his body inappropriately approximately two or three times per month, and that his reports to his superiors were not taken seriously or acted upon.  He states that he continues to have nightmares, intrusive thoughts, panic attacks, mood swings, depression, and severe anxiety as a result of these in-service stressor events.

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment pertaining to any psychiatric disability or in-service sexual trauma, and he did not undergo a service separation examination.  However, his service personnel records reveal that in November 1982 he was given an Article 15 (for being "derelict in the performance" of his duties in that he failed to report in a proper manner to his superior commissioned officer for an on-the-spot correction) and that he was then reassigned to a different unit.

The post-service medical evidence of record includes documentation of VA treatment for psychiatric symptoms.  In December 2010, he had a positive screening for depression, which led to an initial diagnosis of adjustment disorder with depressed mood in January 2011.  In June 2012 and July 2012, he reported that he wanted help for depression and anxiety.  In August 2012, he revealed to a VA treatment provider that he endured in-service racial harassment (describing it as a hostile environment) and stated that he had received an Article 15 for insubordination.  In September 2012 and October 2012, he talked in detail with a VA treatment provider about his in-service sexual harassment and sexual assault, and stated that his feelings had been very suppressed for many years after the military; he was diagnosed with PTSD on those occasions (along with adjustment disorder with depressed mood).

In a December 2012 statement, his VA treatment providers (a staff psychiatrist and a licensed social worker) noted as follows: "It is in our professional opinion [the Veteran's] PTSD and Adjustment Disorder with Depressive Mood is a direct result of his traumatic experiences when he was in the US Army."  They went on to note that since his service discharge, he had kept his traumatic experiences suppressed until very recently, when he started to disclose "the nightmares and intrusive thoughts of the horrendous physical assaults, sexual assaults, and mental assaults he endured while in the US Army."  They further noted that he "continues to experience nightmares, intrusive thoughts, severe anxiety, panic attacks, depression, and sleep issues."  Thereafter, VA treatment records in March 2013 and June 2013 noted a diagnosis for the Veteran of adjustment reaction with mixed emotion/PTSD "2 to MST [military sexual trauma]."

On July 2014 VA psychiatric examination, the Veteran reiterated his MST stressor statements.  The VA examiner (a psychologist) diagnosed the Veteran with other specified trauma- or stressor-related disorder, and noted that while he did not meet the DSM-5 criteria for PTSD, he did meet the DSM-IV criteria for PTSD.  The VA examiner stated: "I cannot state with 50/50 probability that the Veteran's records support the occurrence of MST....I cannot resolve this issue without resorting to mere speculation," noting that the Veteran did have an Article 15 in November 1982 for insubordination, but that there was no indication of any behavioral, interpersonal, or mental health issues otherwise in his service records.  The VA examiner also opined that "it cannot be stated with 50/50 probability that the Vet[eran]'s current symptoms of Other Specified Trauma- or Stressor-Related Disorder based on DSM-[5] are related to his reported MST," noting that while the Veteran's report of the sexual harassment appeared credible, he also had a difficult childhood history (including witnessing severe domestic violence).

At his June 2016 hearing, the Veteran testified with regard to the sexual harassment he endured in service, and stated his belief that he received an Article 15 as a "retaliatory" measure due to reporting the sexual assault to his chain of command.  He also testified that as soon as he came out of the service, he could not keep a job and was irritated by his peers.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from psychiatric disability ever since service.  See 38 C.F.R. § 3.303(b).  His statements with regard to suffering in-service sexual trauma are supported by the documentation of his Article 15 and subsequent reassignment.  See 38 C.F.R. § 3.304(f)(5).  In addition, his consistent reports of ongoing psychiatric symptoms ever since his in-service trauma are considered forthright and credible.  The medical evidence of record documents that, since his military service, he has been treated for psychiatric symptoms and has been given diagnoses of adjustment disorder with depressed mood, PTSD, and other specified trauma- or stressor-related disorder.  Furthermore, the most probative evidence of record (i.e., the medical opinion by the private treatment providers in December 2012 - which the Board finds no reason to question, because this opinion is supported by adequate rationale) supports that there is a causal link between the Veteran's current psychiatric disabilities and the stressor events he endured during his military service.

[The opinion by the July 2014 VA psychiatric examiner is entitled to much less probative value than the evidence of record supporting the claim, as that opinion was speculative in nature.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed adjustment disorder with depressed mood, PTSD, and other specified trauma- or stressor-related disorder began in service and have persisted since that time.  Accordingly, service connection for psychiatric disability, diagnosed as adjustment disorder with depressed mood, PTSD, and other specified trauma- or stressor-related disorder, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for psychiatric disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Service Connection - Bilateral Hearing Loss

Hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

"If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In this case, the Veteran states that he currently suffers from bilateral hearing loss as a result of exposure to loud noise during his military service.  His DD Form 214 confirms that his MOS in the Army was Construction Equipment Repairer and that his awards included a Marksman Badge (Rifle) and Expert Badge (Hand Grenade).  Therefore, the Board concedes that the Veteran was exposed to loud noise in service.

The Veteran's service treatment records do not document any hearing loss in either ear in accordance with 38 C.F.R. § 3.385, and he did not undergo a service separation examination.  However, audiograms in service do reflect threshold increases in several frequencies since the time of his February 1979 service entrance examination.

Post-service, on April 2011 VA fee-basis audiology examination, the Veteran reported his acoustic in-service trauma from firing rifles and grenades with no hearing protection.  Audiometric testing revealed sensorineural hearing loss (in accordance with 38 C.F.R. § 3.385) in each ear.  The examiner opined that the Veteran's bilateral hearing loss was at least as likely as not due to duty as a construction equipment repairer while in the military, and that noise exposure from grenades and the rifle range were at the onset of his hearing loss.

On June 2011 VA audiology examination, the Veteran again reported his in-service acoustic trauma from training with rifles and grenades, as well as from running equipment and power tools.  While audiometric testing revealed findings that were just short of the requirements of 38 C.F.R. § 3.385 in both ears, the VA examiner nevertheless opined that the Veteran's symptoms of bilateral hearing loss were at least as likely as not (50/50 probability) caused by or a result of military noise exposure, based on the evidence on his DD Form 214 supporting military noise exposure and the fact that there was no separation audiogram to rule out high frequency hearing loss.

On July 2014 VA audiology examination, it was noted that none of the Veteran's puretone thresholds in either ear could be tested, as all responses were considered to be "inconsistent and unreliable" and therefore were deemed invalid.  As a result, the VA examiner could not render any opinions as to the cause of the disability without resorting to speculation.

At his June 2016 hearing, the Veteran testified that his July 2014 VA audiology examination was "improperly done" and that he wanted a more current hearing test.

Because audiometric testing at the April 2011 VA fee-basis audiology examination revealed sensorineural hearing loss (in accordance with 38 C.F.R. § 3.385) in each ear, the Board finds that the requirement of a current diagnosis of bilateral hearing loss during the period of the current claim (which was filed in December 2010) has been met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim).

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from bilateral hearing loss ever since service.  See 38 C.F.R. § 3.303(b).  His statements with regard to suffering in-service acoustic trauma are supported by his MOS and the service awards he received, and as noted above, the Board concedes that the Veteran was exposed to loud noise in service.  Furthermore, the most probative evidence of record (i.e., the medical opinions by the examiners in April 2011 and June 2011 - which the Board finds no reason to question, because these opinions are supported by adequate rationale) supports that there is a causal link between the Veteran's current bilateral hearing loss and the acoustic trauma he endured during his military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's bilateral hearing loss (diagnosed in April 2011, during the period of claim) began in service and has persisted since that time.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for low back disability, diagnosed as degenerative arthritis of the lumbar spine, is granted.

Service connection for psychiatric disability, diagnosed as adjustment disorder with depressed mood, PTSD, and other specified trauma- or stressor-related disorder, is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


